FILED
                             STATE OF WEST VIRGINIA                               June 3, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re C.C.

No. 21-0071 (Kanawha County 20-JA-244)



                               MEMORANDUM DECISION


        Petitioner Mother A.S., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s December 29, 2020, order terminating her parental rights to C.C. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N.
Felton-Ernest, filed a response in support of the circuit court’s order. The guardian ad litem, J.
Rudy Martin, filed a response on behalf of the child also in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in terminating her parental rights without
granting her an improvement period and without imposing a less-restrictive dispositional
alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In June of 2020, the DHHR filed an abuse and neglect petition alleging that petitioner’s
substance abuse negatively impacted her ability to parent infant C.C. The DHHR also alleged that
Child Protective Services (“CPS”) workers and law enforcement officers were called to the home
on numerous occasions due to domestic disturbances wherein petitioner was the aggressor. Law
enforcement officers told petitioner and the father that the child could not be left alone with
petitioner. On several occasions, the CPS workers observed petitioner to be under the influence of
drugs with dilated pupils, slurred and disrupted speech, and erratic behavior. The father was
deemed nonabusing, and the child remained in his care. Furthermore, the DHHR alleged that


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
petitioner had recently completed services in a prior CPS case, and the child was returned to her
care.

        At the preliminary hearing held in June of 2020, the CPS worker testified that petitioner’s
prior CPS case had closed only eleven days before the DHHR received another referral regarding
petitioner in May of 2020. The worker explained that the prior case was opened after C.C. was
born drug-exposed in December of 2019. The worker stated that there were numerous domestic
disturbances at the home caused by petitioner’s erratic and violent behavior against the father.
Petitioner had apparently relapsed and was acting out of control, including threatening to kill the
father. Petitioner denied illicit drug use to the worker. The circuit court noted that petitioner
appeared groggy and under the influence of drugs during the hearing. Having heard the evidence,
the circuit court ratified the removal of the child and also ordered the DHHR to provide petitioner
parenting and adult life skills services as well as supervised visitations contingent upon petitioner’s
clean drug screen results.

        The circuit court held an adjudicatory hearing in August of 2020. Petitioner failed to
appear, but counsel represented her. The DHHR presented evidence consistent with the petition.
The circuit court found that petitioner relapsed shortly after the provision of services from her prior
CPS case and adjudicated her as an abusing parent. In September of 2020, petitioner filed a motion
for a post-adjudicatory improvement period.

        By October of 2020, the DHHR submitted a court summary indicating that petitioner had
not been compliant with drug screening or other services, such as parenting and adult life skills
classes. At a status hearing the same month, petitioner failed to appear, but was represented by
counsel. The DHHR requested the termination of petitioner’s parental rights due to her
noncompliance with services. In November of 2020, the DHHR filed another updated court
summary stating that petitioner remained noncompliant and that her whereabouts were unknown.
At another status hearing held the same month, petitioner failed to appear, but counsel represented
her. The circuit court set the matter for disposition but ordered the parties to convene for a
multidisciplinary team (“MDT”) meeting prior to the dispositional hearing to allow petitioner a
final chance to participate in the proceedings. However, petitioner failed to appear for the MDT,
and the DHHR and guardian agreed to request the termination of petitioner’s parental rights.

        In December of 2020, the circuit court held a dispositional hearing. Petitioner appeared, in
person and by counsel. A CPS worker testified that the DHHR recommended termination of
petitioner’s parental rights as she had not complied with services and failed to stay in contact with
the service provider or DHHR worker. Petitioner moved for a post-adjudicatory improvement
period. She testified that although she had not cooperated with the DHHR or participated in
services for the majority of the proceedings, she had enrolled in a drug detoxification program and
a medication assisted treatment program nearly two months prior. She also stated that she had had
a recovery coach for the previous two weeks who was helping her obtain housing and employment.
The circuit court denied the motion, finding that petitioner had not submitted to a single drug
screen despite the screens being court ordered and that petitioner had absented herself from the
proceedings as her last appearance was in June of 2020. The circuit court also found that petitioner
had done “absolutely nothing to avail herself of the services ordered by this [c]ourt despite the
service provider’s efforts to locate her.” The circuit court also noted that petitioner had received

                                                  2
services from the DHHR essentially since C.C.’s birth yet had not addressed her drug abuse. Based
on the evidence presented, the circuit court concluded that there was no reasonable likelihood that
petitioner could correct the conditions of abuse or neglect in the near future and that termination
was necessary for the child’s welfare. The circuit court terminated petitioner’s parental rights by
its order entered on December 29, 2020. Petitioner appeals the dispositional order. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without first granting her an improvement period. Petitioner testified at the dispositional hearing
that she had completed a drug detoxication program, was currently enrolled in a medication
assisted treatment program, and had a recovery coach who was helping her obtain employment
and housing. Petitioner asserts that she was never given the opportunity to show the circuit court
that she could properly parent her child.

       West Virginia Code § 49-4-610(2)(B) provides that the circuit court may grant a parent a
post-adjudicatory improvement period when the parent “demonstrates, by clear and convincing
evidence, that the [parent] is likely to fully participate in the improvement period.” “This Court
has explained that ‘an improvement period in the context of abuse and neglect proceedings is
viewed as an opportunity for the miscreant parent to modify his/her behavior so as to correct the
conditions of abuse and/or neglect with which he/she has been charged.’” In re Kaitlyn P., 225 W.
Va. 123, 126, 690 S.E.2d 131, 134 (2010) (citation omitted). Finally, the circuit court has discretion
to deny an improvement period when no improvement is likely. See In re Tonjia M., 212 W. Va.
443, 448, 573 S.E.2d 354, 359 (2002).

        We find that petitioner failed to demonstrate that she was likely to fully participate in an
improvement period. While petitioner contends that she made some positive changes a month prior
to disposition, petitioner fails to address her glaring absence during most of the proceedings and


       2
         The father was deemed a nonabusing parent below, and the permanency plan for the child
is to remain in his care.
                                                  3
complete failure to formulate and participate in a family case plan. In her brief, petitioner concedes
that she was absent since June of 2020 and failed to participate in the DHHR’s services, including
random drug screening. At the preliminary hearing, the DHHR was ordered to provide petitioner
with adult life skills and parenting classes as well as supervised visitations contingent upon
negative drug screens. As petitioner never submitted to any random drug screenings, she never
exercised visitations with C.C., a fact that supports the circuit court’s denial of her improvement
period and termination of her parental rights. See In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d
589, 600 n.14 (1996) (“[T]he level of interest demonstrated by a parent in visiting his or her
children while they are out of the parent’s custody is a significant factor in determining the parent’s
potential to improve sufficiently . . . .”). Petitioner clearly chose not to participate in proceedings
designed to reunify the family, failed to avail herself of services offered by the DHHR to help her
correct the conditions of abuse and neglect, and failed to coordinate with the DHHR with any drug
treatment by the dispositional phase of the case. In light of the overwhelming evidence that
petitioner was unlikely to participate in the terms and conditions of an improvement period, we
find no error.

        Next, petitioner argues that the circuit court erred in terminating her parental rights rather
than employing a less-restrictive dispositional alternative pursuant to West Virginia Code § 49-4-
604(c)(5). According to petitioner, the circuit court should have placed C.C. with the father and
dismissed the petition against her. Petitioner avers that this disposition would have allowed her
time to correct her issues and modify custody at a later date.

       West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of parental rights is
necessary for the child’s welfare. Pursuant to West Virginia Code § 49-4-604(d)(3), a circuit court
may determine that there is no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical, mental
       health, or other rehabilitative agencies designed to reduce or prevent the abuse or
       neglect of the child, as evidenced by the continuation or insubstantial diminution
       of conditions which threatened the health, welfare, or life of the child.

        As outlined above, the evidence overwhelmingly shows that petitioner failed to respond to
or follow through with a reasonable family case plan. Although petitioner claims that she
completed drug detoxification a month prior to the dispositional hearing, she fails to explain her
complete absence from all hearings and MDT meetings since June of 2020. She further fails to
explain why she did not stay in contact with her service provider or DHHR worker when she was
made aware that her parental rights could be terminated. Petitioner completely failed to participate
in any aspect of the DHHR’s services and failed to participate in formulating a case plan to address
her drug addiction. Furthermore, the evidence supports the termination of petitioner’s parental
rights as necessary for the child’s welfare as she had not visited with the child during the pendency
of the case and had not corrected the conditions of abuse and neglect. As such, it is clear that there



                                                  4
was no reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect and the child’s welfare required termination of petitioner’s parental rights.

         Finally, regarding petitioner’s argument that her parental rights should have remained
intact since the child was reunified with the father, we have previously held that West Virginia
Code § 49-4-604 “permits the termination of one parent’s parental rights while leaving the rights
of the nonabusing parent completely intact, if the circumstances so warrant.” In re Emily, 208 W.
Va. 325, 344, 540 S.E.2d 542, 561 (2000). Further, “simply because one parent has been found to
be a fit and proper caretaker for [the] child does not automatically entitle the child’s other parent
to retain his/her parental rights if his/her conduct has endangered the child and such conditions of
abuse and/or neglect are not expected to improve.” Id. Here, there was substantial evidence that
petitioner was unlikely to improve and correct the conditions of abuse and neglect. Insomuch as
petitioner argues that the circuit court should have implemented a less-restrictive disposition such
as dismissal to allow her an opportunity to demonstrate that she could correct the conditions of
abuse, we have previously held the following:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction
       with fully committed adults, and are likely to have their emotional and physical
       development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
       164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4. Further, we have held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
termination of petitioner’s parental rights.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 29, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: June 3, 2021




                                                 5
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                6